UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7179


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARRYL FREDERICK MASHBURN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:95-cr-00026-LHT-1)


Submitted:    May 28, 2009                    Decided:   June 3, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Matthew R. Segal,
Assistant Federal Public Defender, Asheville, North Carolina;
Tanzania   Cannon-Eckerle,   Charlotte,  North  Carolina,   for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darryl Frederick Mashburn appeals the district court’s

orders denying his motion for modification of sentence pursuant

to 18 U.S.C. § 3582(c)(2) (2006) and denying his motion for

reconsideration.       Mashburn argues that the district court erred

by failing to reduce his sentence based on Amendment 706 of the

Guidelines.      See    U.S.   Sentencing   Guidelines    Manual    (“USSG”)

§ 2D1.1(c) (2007 & Supp. 2008); USSG App. C Amend. 706.                  As we

recently observed, “Amendment 706 . . . amended § 2D1.1 of the

Sentencing Guidelines by reducing the offense levels associated

with crack cocaine quantities by two levels.”             United States v.

Hood, 556 F.3d 226, 232 (4th Cir. 2009).            “Because [Mashburn’s]

240-month Guidelines sentence was based on a statutory minimum

and USSG § 5G1.1(b), it was not based on a sentencing range

lowered by Amendment 706 . . . .”           Id. at 233.      The fact that

the district court reduced Mashburn’s sentence for substantial

assistance under 18 U.S.C. § 3553(e) (2006) and Fed. R. Crim. P.

35 is irrelevant to the applicability of Amendment 706.                  Hood,

556 F.3d at 234.         Accordingly, we affirm the decision of the

district court.        We deny Mashburn’s motion to appoint counsel.

We   dispense   with    oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                    AFFIRMED

                                     2